DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed June 29, 2022. Claims 1-17 are pending.  

Allowable Subject Matter
Claims 1-17  are allowed.
The closest prior art of record is Yang et al (NPL titled: Quicksilver: Fast predictive image registration–a deep learning approach)  in view of Dalca et al (NPL titled: Unsupervised Learning for Fast Probabilistic Diffeomorphic Registration).
Yang discloses a method for registration with a medical imaging system (fast deformable image registration method – see abstract), the method comprising: acquiring first and second sets of scan data representing a patient (target and moving images – see Fig. 2);  determining displacements of the registration of the scan data of the first set with the scan data of the second set (find a deformation map which maps the moving image to the target image – see section 2.1, [p][001]), the displacements being determined by input of the first and second sets of the scan data to a deep machine-learned network having a diffeomorphic layer such that the displacements output by the deep machine-learned network are diffeomorphic (see section 2.3, [p][003] – “1.Train the prediction network using training images and the ground truth initial momentum obtained by numerical optimization of the Large Deformation Diffeomorphic Metric Mapping (LDDMM) registration mode” and “3. Use the moving images and the warped-back target images to train the correction network. The correction network learns to predict the difference between the ground truth momentum and the predicted momentum from the prediction network”); and generating an image of the patient from the displacements (see Fig 9).
 	However, Yang does not expressly disclose the deep machine-learned network having a plurality of first layers outputting velocities in response to the input and having a second layer outputting the displacements in response to the velocities from the first layers, the second layer being.
 	Dalca discloses probabilistic generative model including the deep machine-learned network having a plurality of first layers outputting velocities in response to the input (velocity field – see Fig 1) and having a second layer outputting the displacements in response to the velocities from the first layers, the second layer being (deformation field creating from receiving the velocity field  - see Fig 1); however, Dalca does not qualify as prior art. Thus the previous rejection is withdraw and the pending claims are allowed. 
 	The current method improves over the prior art by implementing the machine learning in a way different than a human to register the image; thus improving registration through diversity and improving diagnosis or treatment. Furthermore, the architecture discussed herein may make the machine operate more quickly, use less memory, and/or provide better results in application and/or training than other automated approaches or manual registration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        July 30, 2022